— In an action for a judgment declaring subdivision (1) of section 170 of the Domestic Relations Law unconstitutional, plaintiff Elsie Lasini appeals from a judgment of the Supreme Court, Orange County (Isseks, J.), dated April 24, 1984, which declared, inter alia, that the subdivision does not violate either the United States Constitution or the New York State Constitution.
Judgment affirmed, without costs or disbursements.
*1028The common thread of plaintiff’s seven points is that the subject statute is unconstitutionally vague and ambiguous. We find no merit to plaintiff’s arguments (see Matter of Patricia A., 31 NY2d 83, 86-87). Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.